Citation Nr: 1760926	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  11-22 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected diabetes mellitus, type II.
 
2. Entitlement to service connection for onychomycosis, onychocryptosis, and onychodystrophy, to include as secondary to service-connected diabetes mellitus, type II and tinea pedis.

3. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus, type II.

4. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, type II. 

5. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus, type II.

6. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A videoconference hearing in this matter was held before the undersigned Veteran's law judge in April 2016. The transcript is of record. 

This case was previously before the Board in November 2016, at which time it was remanded for further development. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The prior Board decision also reopened the claim for service connection for an acquired psychiatric disorder and decided the issues of sleep apnea and gastroparesis. The service connection claims for ischemic heart disease, hyperlipidemia, and hypertension were withdrawn. 


FINDINGS OF FACT

1. An acquired psychiatric disorder, to include PTSD, was not manifest during service and is not attributable to service or to the Veteran's service-connected diabetes mellitus, type II.

2. Onychomycosis, onychocryptosis, and onychodystrophy due to fungus cannot be dissociated from the service connected fungus, tinea pedis.

3. Peripheral neuropathy of the right upper extremity was not manifest during service and is not attributable to service or to service-connected diabetes mellitus, type II, and an organic disease of the nervous system did not manifest within one year of separation. 

4. Peripheral neuropathy of the right lower extremity was not manifest during service and is not attributable to service or to service-connected diabetes mellitus, type II, and an organic disease of the nervous system did not manifest within one year of separation. 

5. Peripheral neuropathy of the left upper extremity was not manifest during service and is not attributable to service or to service-connected diabetes mellitus, type II, and an organic disease of the nervous system did not manifest within one year of separation. 

6. Peripheral neuropathy of the left lower extremity was not manifest during service and is not attributable to service or to service-connected diabetes mellitus, type II, and an organic disease of the nervous system did not manifest within one year of separation. 


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service, nor was it proximately caused or aggravated by the Veteran's service-connected diabetes mellitus, type II. 38 U.S.C. §§ 1101, 1110, 1137, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310 (2017).

2. Onychomycosis, onychocryptosis, and onychodystrophy are proximately due to service connected tinea pedisI. 38 C.F.R. § 3.310 (2017).

3. Peripheral neuropathy of the right upper extremity was not incurred in or aggravated by service, nor was it proximately caused or aggravated by the Veteran's service-connected diabetes mellitus, type II. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

4. Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by service, nor was it proximately caused or aggravated by the Veteran's service-connected diabetes mellitus, type II. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

5. Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by service, nor was it proximately caused or aggravated by the Veteran's service-connected diabetes mellitus, type II. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

6. Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by service, nor was it proximately caused or aggravated by the Veteran's service-connected diabetes mellitus, type II. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The duties under VCAA have been met.  During the hearing, the VLJ clarified the issues, explained the concept of service connection, held the file open so as to provide an opportunity to submit evidence, and identified potential evidentiary defects.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki , 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." 38 C.F.R. § 3.303(b). When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Id. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.

Service connection can also be established based on herbicide exposure. 38 C.F.R. § 3.307 (a)(6). For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307 (a)(6)(i). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307 (a)(6)(iii). If the veteran is presumed to have been exposed to herbicide agents, the veteran is entitled to a presumption of service connection for certain disorders. 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected. However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310(b). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Acquired Psychiatric Disorder 

The Veteran contends that his acquired psychiatric disorder was caused by his service-connected diabetes mellitus, type II. The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Treatment records reflect varying diagnoses of major depressive disorder (MDD) and dysthymia. The Veteran had one positive PTSD screen, but all others were negative, and the Veteran has never received a diagnosis of PTSD. 38 C.F.R. § 4.125. 

The Veteran has consistently stated that he has had symptoms of agitation and mood disturbance since his discharge from service. He has also stated that he used alcohol excessively for a number of years. As these are all lay observable symptoms, the Veteran is competent to report them. Jandreau, 492 F.3d 1372. However, service treatment records show that the Veteran denied any depression or nervous trouble of any sort at his discharge examination. Treatment records likewise do not show that the Veteran was treated for for depression or a mood disorder during service. This is inconsistent with his statements that his symptoms have been manifest since discharge. Therefore the Board finds the Veteran's statements as to persistence of symptoms to be not credible and entitled to no probative weight. 

Although the Veteran is claiming secondary service connection, direct service connection is potentially applicable. As the Veteran was claiming entitlement to service connection secondary to his diabetes, only two of the examiners addressed direct service connection. In February 2010, the examiner diagnosed the Veteran with MDD and stated that it was in partial remission due to the medication. The examiner opined that the Veteran's MDD was just as likely as not related to service, since agitation and mood disturbance had been present since discharge. He further noted that the Veteran's alcohol use may have masked many of the symptoms for a number of years. The examiner acknowledged that the Veteran had maintained stable relationships and employment during the years between service and when he first sought treatment, but he believed this was an indication only that the symptoms had a mild impact on overall functioning. However, as the examiner's opinion relies on the Veteran's statements of persistence of symptoms since service, which the Board has found not credible, the examiner's opinion is entitled to no probative weight. An opinion based on an inaccurate factual premise has no probative value. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The only other opinion to address direct service connection is that of the March 2017 examiner. This examiner diagnosed the Veteran with dysthymia, and opined that it was less likely than not related to the Veteran's service. The provided rationale was that it was 40 years between discharge and when the Veteran first sought treatment, and that during that time the Veteran had maintained stable relationships and steady employment. The Board finds this to rationale to be adequate and finds the opinion to be entitled to significant probative weight. 

As the only opinion entitled to probative weight states that the Veteran's MDD is less likely than not related to service, the Board finds that direct service connection is not warranted. The preponderance of the evidence is against the claim and there is no doubt to be resolved. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.

Concerning secondary service connection, the Veteran is service connected for diabetes mellitus, type II (diabetes). The Veteran was provided with VA mental health examinations in February 2010, April 2011, October 2012, November 2015, and March 2017. The February 2010 examiner did not provide an opinion as to secondary service connection, but an addendum was provided in July 2010. The addendum opinion stated that the Veteran's MDD was at least as likely as not related to the Veteran's diabetes because his MDD was most likely impacted by his peripheral neuropathy, which the examiner attributed to his diabetes. The examiner stated that the impact from the diabetes alone was minor since other health conditions likely play a role as well. A link between the Veteran's diabetes and his peripheral neuropathy has not been established. As the opinion relies on an assumption which is not supported by the evidence, it is entitled to no probative weight. An opinion based on an inaccurate factual premise has no probative value. See Reonal, 5 Vet. App. at 460-61.

In April 2011, the Veteran was examined again, and the examiner again stated that the Veteran's MDD is at least as likely related to his diabetes because it is likely mildly impacted his peripheral neuropathy, which the examiner assumed was caused by his diabetes. As noted above, a link between the Veteran's diabetes and his peripheral neuropathy has not been established. As the opinion relies on an assumption which is not supported by the evidence, it is entitled to no probative weight. Id.

The Veteran had another VA examination in October 2012. The examiner stated that the Veteran's MDD was not related to his diabetes. The stated rationale was the Veteran's MDD symptoms were present prior to the onset of diabetes and that medical literature suggests that it is rare for diabetes to cause MDD. The examiner quoted from a medical journal which stated that, "Rather, evidence is accumulating for the inverse hypothesis that the presence of MDD or depressive symptomatology increases the risk of developing type 2 diabetes and diabetes-related complications." The Board notes that the examiner also stated at one point that having Type 2 diabetes may aggravate the patient's underlying depression. However, in context, it appears that this was not the examiner's intention. The examiner repeatedly stated that the patient's MDD is not related to his diabetes because research suggests MDD can cause diabetes, not vice versa. Additionally, the quoted passage provided by the examiner supports his statements that MDD is not caused or aggravated by diabetes. As this opinion contains a well-founded rationale that relies on a review of the Veteran's medical history and on medical literature, the Board finds it is entitled to substantial probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In November 2015, the Veteran had another VA examination. The examiner stated that it was less likely than not that the Veteran's MDD was related his diabetes because the onset of MDD symptoms preceded the onset of diabetes. Moreover, the examiner noted that during his examination the Veteran denied that his health issues affected his MDD. The Veteran continued his denial even after being asked for clarification. As the opinion is based on a thorough review of the file and contains an adequate rationale, the Board finds it is entitled to substantial probative weight. See Nieves-Rodriguez, 22 Vet. App. 295.

The Veteran's final VA examination was in March 2017. The examiner stated that it was less likely than not that the Veteran's MDD was related to his diabetes because the symptoms of MDD preceded the onset of diabetes. The examiner also noted that the Veteran's MDD symptoms have improved over the last 10 years with medication. As the opinion is based on a thorough review of the file and contains an adequate rationale, the Board finds it is entitled to substantial probative weight. See Nieves-Rodriguez, 22 Vet. App. 295.

The Board finds the evidence weighs against granting service connection on a secondary basis. All evidence that bears probative weight suggests that the Veteran's MDD is less likely than not related to the Veteran's service connected diabetes. There is no other evidence in the file to suggest a link. As such, secondary service connection is not warranted. The preponderance of the evidence is against the claim and there is no doubt to be resolved. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.



Skin Condition

The Veteran claims his onychomycosis, onychocryptosis, and onychodystrophy are secondary to his service-connected diabetes.  We have changed the theory to whether there is a relationship to service connected tinea pedis.

The Veteran is service connected for tinea pedis, a fungal infection of the feet.  He has complications of onychomychosis, a fungal infection of the nails.  The Board has not been presented with a rational explanation as to why one fungal infection would be unrelated to the location of the other fungal infection.

We conclude that onychomycosis, onychocryptosis, and onychodystrophy are proximately due to service connected tinea pedis.


Peripheral Neuropathy of the Bilateral Upper and Bilateral Lower Extremities

The Veteran contends that his peripheral neuropathy in his bilateral upper and bilateral lower extremities is secondary to his service-connected diabetes. Although the Veteran is claiming entitlement to secondary service connection, the Board notes that direct service connection is still potentially applicable. However, there is no evidence of record to suggest, and the Veteran has not argued, that direct service connection is warranted. Therefore, the analysis will focus on secondary service connection.

As the analysis is the same, the Board will address all the extremities together.

The Veteran has reported numbness and burning in his bilateral upper and bilateral lower extremities, which he is competent to report. Jandreau, 492 F.3d 1372. Treatment records from January 2007 show an assessment of carpal tunnel syndrome (CTS) in the right hand. Electromyography (EMG) results in 2009 showed peripheral neuropathy and CTS in the left upper extremity. EMG results from June 2016 found no abnormalities in any extremity.

The Board remanded in November 2016 to request new exams for the peripheral nerves as the prior examinations were unclear as to the Veteran's condition and its causes. 

At his March 2017 VA examination, the examiner found that the Veteran's symptoms are not indicative of diabetic peripheral neuropathy. The examiner noted diagnoses of idiopathic peripheral neuropathy and restless legs syndrome and neuropathy. The examiner stated that the neurological symptomatology is most likely secondary to those diagnoses and not due to the Veteran's diabetes. His rationale was that the EMG results from June 2016 were normal for all extremities. Though the examiner did not specifically state that the peripheral neuropathy is less likely than not related to the diabetes, the opinion as a whole indicates that is the conclusion. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012). He also opined that the idiopathic peripheral neuropathy and restless legs syndrome were less likely than not related to service, as there is no indication of the conditions in the service treatment records. The examiner further noted that alcoholic neuropathy may contribute to the Veteran's symptomatology. As the opinion is based on a thorough review of the Veteran's file and contains an adequate rationale, the Board finds it is entitled to significant probative weight. See Nieves-Rodriguez, 22 Vet. App.

In September 2017, the Veteran had another VA examination. The examiner again found no diabetic neuropathy, noting the normal EMG results from June 2016. The examiner stated that, as diabetic neuropathy affects both small and large fibers, he could not separate out which symptoms are attributable to which nerves without resorting to mere speculation. 

The only probative evidence of record states that the peripheral neuropathy is more likely secondary to other factors. It also states that the peripheral neuropathy is less likely than not directly related to service. As such, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's peripheral neuropathy is caused by the Veteran's service or by his service-connected diabetes. Accordingly, service connection is not warranted on a direct or secondary basis. The preponderance of the evidence is against the claim and there is no doubt to be resolved. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. 

Peripheral neuropathy is an organic disease of the nervous system, so presumptive service connection is also potentially applicable. However, there is no indication that the peripheral neuropathy manifested during service or within one year of separation. Treatment records do not reflect manifestation until much later, and the Veteran himself has not alleged that the neuropathy manifested within one year of service. Therefore, presumptive service connection of a chronic disease is not warranted.

As the Veteran served in Vietnam, he is presumed to have been exposed to an herbicide agent. Peripheral neuropathy is presumed service connected when the Veteran has been exposed to an herbicide agent, provided the peripheral neuropathy manifested within one year of exposure. 38 C.F.R. § 3.307(a)(6)(ii). However, as noted above, there is no indication in the record, and the Veteran has not alleged, that the Veteran's peripheral neuropathy manifested within one year of exposure. Therefore, presumptive service connection due to exposure to an herbicide agent is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons the claim is denied.


ORDER

Entitlement to service connection for onychomycosis, onychocryptosis, and onychodystrophy is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


